Name: Commission Implementing Regulation (EU) NoÃ 426/2012 of 22Ã May 2012 entering a name in the register of protected designations of origin and protected geographical indications (Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  agricultural structures and production;  production;  plant product;  Europe;  consumption
 Date Published: nan

 23.5.2012 EN Official Journal of the European Union L 132/1 COMMISSION IMPLEMENTING REGULATION (EU) No 426/2012 of 22 May 2012 entering a name in the register of protected designations of origin and protected geographical indications (Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the third subparagraph of Article 7(5) thereof, Whereas: (1) Pursuant to Article 6(2) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, an application from Greece received on 27 March 2006 to register the name Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) as a protected designation of origin was published in the Official Journal of the European Union (2). (2) Belgium and a private company from Canada lodged objections to such registration under Article 7(1) of Regulation (EC) No 510/2006. The objections were deemed admissible under points (a), (b), (c), and (d) of the first subparagraph of Article 7(3) thereof. By letter dated 17 February 2011, the Commission asked the Parties concerned to seek agreement among them. (3) An agreement was reached between Greece and the objectors. Pursuant to this agreement, the Specification and the Summary were amended in a minor way by adding lactic acid and citric acid to the list of authorised preservatives and by limiting at 8,5 % the sodium chloride content of the brine solution at the fermentation stage. Greece and the objectors also agreed that the registration of the name Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) should not prevent the placing on the market of a product, the labelling of which includes the term variety Chalkidikis, as long as the product in question comprises or is derived from this variety and that consumers are not misled, the usage of the variety name constitutes fair competition, and the usage does not exploit the reputation of the protected designation of origin. Pursuant to this agreement this would be ensured when the term variety Chalkidikis appears on the label in smaller letters compared to those of the product name, at a reasonable distance from the sales designation of the product and provided it is accompanied with the indication of the place of origin, when this place is other than Chalkidiki. (4) In the light of the above, the name Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) should be entered in the Register of protected designations of origin and protected geographical indications. The Summary should be updated accordingly and published, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in Annex I to this Regulation shall be entered in the register. Article 2 The updated Summary is contained in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 190, 14.7.2010, p. 37. ANNEX I Agricultural products intended for human consumption in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals fresh or processed GREECE Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) (PDO) ANNEX II SUMMARY COUNCIL REGULATION (EC) No 510/2006 Ã Ã ¡Ã Ã £ÃÃ Ã Ã £ Ã Ã ÃÃ Ã £ Ã §Ã Ã Ã ÃÃ ÃÃ Ã Ã £ (PRASINES ELIES CHALKIDIKIS) EC No: EL-PDO-0005-0539-27.03.2006 PDO ( X ) PGI ( ) This summary sets out the main features of the product specifications for information purposes. 1. Responsible department in the Member State: Name: Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã Ã ¿Ã Ã ¯Ã ¼Ã Ã ½, Ã /Ã ½Ã Ã · Ã Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ®Ã  Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã , Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã Ã Ã  Ã Ã Ã   ÃÃ ´Ã ¹Ã Ã Ã ÃÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ±Ã Ã ±Ã ´Ã ¿Ã Ã ¹Ã ±Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (Ministry of Rural Development and Food, Organic Farming Department, PDO/PGI/Special and Traditional Products Section) Address: Ã Ã Ã ±Ã Ã ½Ã Ã ½ 29/Akharnon 29 104 39 Ã Ã ¸Ã ®Ã ½Ã ±/Athens Ã Ã Ã Ã Ã Ã /GREECE Tel. +30 2102125152 Fax  E-mail ax29u030@minagric.gr 2. Group: Name: Ã Ã ¿Ã ¹Ã ½Ã ¿ÃÃ Ã ±Ã ¾Ã ¯Ã ± Ã Ã ½Ã Ã Ã µÃ Ã ½ Ã Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Ã Ã ¿Ã »Ã Ã ³Ã Ã Ã ¿Ã Ã ºÃ ±Ã ¹ Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Association of Unions of Farmers Cooperatives of Polygyros and Chalkidiki), with the trade name Ã Ã ¹Ã ¿Ã ºÃ ±Ã »Ã »Ã ¹Ã µÃ Ã ³Ã ·Ã Ã ¹Ã ºÃ ® Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Viokalliergitiki Chalkidikis  Chalkidikis Organic Farming) Address: Ã Ã Ã ½Ã Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã ¿Ã ÃÃ Ã »Ã µÃ Ã  13/Konstantinoupoleos 13 631 00 Ã Ã ¿Ã »Ã Ã ³Ã Ã Ã ¿Ã /Polygyros Ã Ã Ã Ã Ã Ã /GREECE Tel. +30 2371023076 Fax  E-mail eas-pol@otenet.gr Composition: Producers/processors: ( X ) Other: ( ) 3. Type of product: Class 1.6: Fruit, vegetables and cereals, fresh or processed. 4. Specification: (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name: Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) 4.2. Description: Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) are green olives produced exclusively from the varieties Hondrolia Chalkidikis and Chalkidiki of the Olea Europea species. The olives of these varieties grown in Chalkidiki produce large fruit with a high proportion of flesh to stone, are a bright green/greenish-yellow colour, have a subtle fruity aroma and a somewhat bitter and spicy flavour and an absence of any sensation of oiliness, on account of the adaptation of the olive trees over centuries to the particular soil and climate conditions of the region, but also due to the cultivation techniques used by the olive producers. Prasines Elies Chalkidikis can be found in four types: 1. Whole olives. 2. Pitted olives. 3. Pitted stuffed olives. Almond, red pepper, carrot, gherkin and garlic may be used as a filling, and the olives are stuffed by hand. The products used for the filling may not exceed 15 % of the weight of the olives. 4. Crushed olives. All types may be flavoured with oregano, thyme, bay leaves, celery, garlic, capers and red pepper. The flavouring ingredients may not exceed 2,5 % of the weight of the olives. The ingredients used for the filling and to flavour the olives are products originating in the Prefecture of Chalkidiki. At the time of release for consumption, the product must present the following characteristics: Types of olives Parameters Whole Pitted Pitted and stuffed Crushed Physical characteristics of fruit Fruits of cylindrical/conical shape ending in a marked papilla, with robust and glossy skin and bright green/greenish-yellow colour. Flesh firm and succulent. Flesh slightly cracked, with whole stones, succulent. Organoleptic characteristics of fruit Subtle fruity aroma, lack of an oily taste. Slightly bitter and spicy taste. If the olives are flavoured, the tastes of the seasonings can be discerned. Slightly bitter and spicy taste, complemented by the flavour of the filling ingredients. Slightly bitter and spicy taste. If the olives are flavoured, the tastes of the seasonings can be discerned. Quality characteristics of fruit All the olives belong to the quality categories Extra and Select and the minimum admissible size is 181/200 fruit per kilogram. Defective fruit in both categories account for less than 7 % of the net weight of the olives. Brine characteristics The brine contains up to 8,5 % sodium chloride, has a pH of 3,8 to 4,0 and minimum acidity of 0,8 %. Net weight of fruit preserved in brine At least 65 % of the weight of the final product. At least 55 % of the weight of the final product. At least 65 % of the weight of the final product. For the other quality parameters and the adjuvants used during processing and packing, the provisions laid down in the legislation on foodstuffs, international OIC standards and those of the Codex Alimentarius Commission apply. 4.3. Geographical area: The geographical area from which Chalkidiki green olives originate is the Prefecture of Chalkidiki, which borders to the north-west on the Prefecture of Thessaloniki and is bound by the Aegean in the other directions. Geographically, it incorporates the Chalkidiki peninsula with the characteristic form of the three peninsulas (Chalkidikis fingers), except the easternmost Mount Athos peninsula which is not contained within the Prefecture of Chalkidiki because it is a self-governing community. 47 % of the area of the Prefecture, i.e. 137 160 ha, is taken up by woods and wooded areas, while 32,7 %, i.e. 95 500 ha, is agricultural land. The irrigated areas account for 20 000 ha and correspond to 21 % of the total arable land. The area of the Chalkidiki olive plantation totals 23 000 ha. 4.4. Proof of origin: Prasines Elies Chalkidikis are grown, processed and packaged in the Prefecture of Chalkidiki. The producers and olive groves are recorded in the Prefectures Olive Cultivation Register and in the Integrated Administration and Control System (IACS), and updated each year. The quantity and origin of the raw material are always certified on delivery to the processing units with the required accounting records, in which relevant registers of producers and suppliers are also kept. Each processing unit is recorded with its business name and the details of the head office in the relevant register of the Chalkidiki Chamber of Commerce and Industry, and in the relevant register of OPEKEPE (Paying and Inspection Agency for Community Guidance and Guarantee Aid) with a unique code. 4.5. Method of production: 1. Olive cultivation and harvesting In Chalkidiki, virtually all the olive groves are planted using a type of planting midway between traditional and modern, with distances between the trees of 6 Ã  6,5, 6,5 Ã  6,5 and 6 Ã  7 m. Most producers, through their organisations, apply a documented integrated crop management system. In order for the producers to deal with the phenomenon of biennial bearing, but also in order to obtain large and high-quality fruit, winter and summer pruning and debudding are systematically carried out. The yields, on average, fluctuate around 9 000 kg/ha per annum. Harvesting takes place during the period from 15 September to 10-15 October each year, when the fruit is at the appropriate stage of ripening and has the desired colour, according to the monitoring of ripening applied by the producers and their organisations. Using ladders, the producers pick the olives by hand and place them in plastic crates, in which they also transport the product to the processing units. The fruit must be clear of leaves, wood and any other foreign matter and should have a uniform green/greenish-yellow colour, should not have any bruises, scratches, damage from insects and diseases or been eaten by birds, etc. In the processing units the olives are weighed and accepted over with a quality and quantity acceptance form. 2. Processing After acceptance the olives are transferred to tanks in order for the debittering process to take place. For this purpose a 1,5 to 2 % caustic soda solution is added, in line with the temperature and stage of ripeness of the olive. This stage lasts 12 hours. After the caustic soda solution has been removed with three rinses, water is added to the tanks, where the olives remain for eight hours. The water is then changed two or three times, each time after eight hours. The debittering can also be done naturally, using only water in the tanks for the soaking and rinsing. In both methods special care is given to keeping the olives slightly bitter. At the end of the procedure, the olives are transferred to tanks for fermentation and a solution of up to 8,5 % brine is added. A regular check of the salt content of the brine and of the pH is carried out, and salt is added as and when necessary. The olives remain at this stage until the brine stabilises at the desired salt content. The fermentation procedure already starts in the previous stage and the time it takes depends on the stage of ripeness of the fruit and on the ambient temperatures, and ranges from two to four months. Pitting is carried out mechanically. A lateral incision is made at one end of the olive and then a cruciform incision at the side of the stalk. With the aid of water and with mechanical pressure the stone is extracted. For crushing the olives, light mechanical presses are used that do not damage the flesh or break the stone. The olives intended for stuffing are conveyed to work benches where experienced female workers fill them by hand. Olive stuffing is a traditional practice in Chalkidiki and almonds or small pieces of red pepper, carrot, gherkin and garlic are used. The olives may be flavoured with aromatic plants of the region (oregano, thyme, capers, bay leaves, garlic, celery and red pepper). 3. Quality selection and grading by size  packing After fermentation and pitting, the olives are transferred from the tanks to work benches, where experienced workers carry out a visual check of the fruit and manually remove the spoilt and bruised fruit and, generally, all fruit that has suffered any deterioration. The fruit are then transported by conveyer belt to the sorting equipment, where they are sorted by size and placed in containers. The olives are mostly packaged in plastic containers made of material that is harmless for consumers and does not react with the product, in tin cans and in glass jars, irrespective of the weight of the content. The containers are filled with brine, to which L-ascorbic acid, citric acid or lactic acid can be added, in accordance with EU and Greek law, to preserve the product. The fruit may also be packaged at units outside the Prefecture of Chalkidiki to which the processed product is delivered, provided that traceability is ensured on the basis of transport documents, the relevant accounting records and the labelling rules contained in paragraph 4.8. 4.6. Link: 1. Natural From an agricultural point of view, the soil in the Chalkidiki Prefecture is perfectly suited to olive growing as the trees grow and bear fruit across the entire range of terrain, from the poor chalky rocks in the mountains to alluvial fertile soil of calcareous origin in the plains. The characteristics of the climate in Chalkidiki are particularly favourable for olive trees; although it lies in northern Greece, Chalkidikis extensive coastline along the shores of the Aegean (630 km of coastline) means that it is in the same range of minimum and maximum temperatures as olive-producing regions farther south such as Messinia, Etoloakarnania and Attica. Furthermore, it benefits from high rainfall, with an average annual rainfall of between 450 mm (on the plains) and 850 mm (in the mountains). Another reason why the climate of Chalkidiki is favourable for the cultivation of olives is that, depending on altitude, it is characterised by mild to cold winters and mild to hot and dry summers with a high number of sunlight hours and long transitions between seasons. The average temperature during the summer does not exceed 22 °C, and the very lowest temperatures in winter rarely drop to  10 °C, even in the mountains, creating ideal conditions for successful olives. In addition to their large size, Prasines Elies Chalkidikis are characterised by a robust and glossy skin of bright green/greenish-yellow colour, a rich, firm and subtle flesh, a subtle fruity aroma and a somewhat bitter and spicy flavour. The soil and climate conditions in Chalkidiki as well as the techniques for growing and processing the olives enhance the abovementioned quality characteristics of the product in the following way:  The long period of relatively low temperatures in the harvesting period combined with the growing techniques, especially pruning and debudding, maximise the potential of the varieties to help make production stable and the olives grow to a very large size with a high ratio of flesh to stone.  As a result of the mainly calcareous origin of the soil, the olives are rich in volatile compounds, which give them their fine fruity flavour.  Thanks to the high number of sunshine hours and mild temperatures during the summer, as well as the monitoring of ripening by the producers and their organisations, when they are harvested the olives are bright green, have a succulent flesh and are of the right consistency for easy pitting without damage or deterioration.  The growing techniques, in particular irrigation and monitoring of ripening, mean that the olives retain a low oil content, which contributes to the lack of an oily taste, to the distinctive aromatic characteristics, as well as to the avoidance of oxidation and, as a result, to better preservation of the olives.  The traditional method of harvesting by hand ensures that the olives are in the best natural condition and that their further processing is successful, while the manual selection and stuffing of the olives ensures the best, authentic final product. Similarly, by combining traditional practices, the processing units have adapted processing techniques to the special characteristics of the different varieties to overcome difficulties with the olive during fermentation, to keep its organoleptic characteristics unaltered, and to succeed in the stable production of a uniform product known throughout Greece for its slightly bitter and spicy taste. The fact that many of the units are export-oriented also means that Prasines Elies Chalkidikis are marketed in many countries outside Greece. 2. Historical Some references to olive groves in Chalkidiki date back to 1415: the olive grove of Andronicus, in the Agios Pavlos (St Pauls) monastery of Kassandra, the scattered ancient olive trees in the monastery of Vatopedi in Souflari of Kalamaria (Nea Triylia), the same in the neighbouring Daoutlou (Eleochoria) and the olive grove of the monastery of Iviron on the island of Kafkania of Olympiada. In the rest of Chalkidiki there were existing domesticated olive trees, and their presence often gave rise to place names. It would seem that the fruit from these olive trees were mainly used for the preparation of edible olives. In the mid-19th century, Chalcidiceans began to concern themselves more systematically with olive-growing, the grafting of wild olive trees and, on a smaller scale, the transplanting of domesticated trees. This trend must mainly have been due to the favourable tax conditions created by the Regulation on the licensing of new olive groves promulgated in 1863. By 1887 Christakis Zografos had already established the huge olive grove of Portaria, with a surface area of some 500 ha and over 32 000 trees. At the same time, Hatsis Osman founded a large steam-powered oil mill in Yerakini of Polygyros, which sparked off the modernisation of similar mills in Chalkidiki. Chalkidikis causal link with the olive tree and its fruit is also witnessed by the age-old cultivation and production of olive products in the region, as historically documented, and the preservation of numerous folk traditions to this day. In Chalkidiki, for at least the last two centuries, the olive has been an important part of the inhabitants economic life, social activity and cultural traditions. 4.7. Inspection body: Name: Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ºÃ ±Ã ¹ Ã ÃÃ ¯Ã ²Ã »Ã µÃ Ã ·Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (Ã .Ã .Ã .Ã Ã .Ã .) (Organisation for the Certification and Supervision of Agricultural Products  AGROCERT) Address: Ã Ã ±Ã Ã ·Ã Ã ¯Ã Ã ½ & Ã Ã ½Ã ´Ã Ã ¿Ã 1/Patission & Androu 1 112 57 Ã Ã ¸Ã ®Ã ½Ã ±/Athens Ã Ã Ã Ã Ã Ã /GREECE Tel. +30 2108231277 Fax +30 2108231438 E-mail: info@agrocert.gr Name: Ã Ã ¿Ã ¼Ã ±Ã Ã Ã ¹Ã ±Ã ºÃ ® Ã Ã Ã Ã ¿Ã ´Ã ¹Ã ¿Ã ¯Ã ºÃ ·Ã Ã · Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prefectural Authority of Chalkidiki), Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã  (Directorate for Rural Development) Address: 631 00 Ã Ã ¿Ã »Ã Ã ³Ã Ã Ã ¿Ã /Polygyros Ã Ã Ã Ã Ã Ã /GREECE Tel. +30 2371039314 Fax +30 2371339207 E-mail: agro6@halkidiki.gov.gr 4.8. Labelling: In addition to the protected designation of origin Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Prasines Elies Chalkidikis) and the relevant marking, the labels must bear the following indications to make it possible to verify the origin of and protect the product:  code number giving the year of production, the processing unit, the batch and final packing unit if the final packing is done by a different unit,  the products shelf life if it is a finally packaged product,  logo with the name of the product in Greek or Latin characters, comprising an oval image containing a map of Chalkidiki from an 1829 lithograph of the British Society for the Diffusion of Useful Knowledge as background and an olive branch with green olives in the foreground. When Prasines Elies Chalkidikis are used for the production of paste, the indication Ã Ã ¬Ã Ã Ã ± Ã ±ÃÃ  Ã Ã Ã ¬Ã Ã ¹Ã ½Ã µÃ  Ã Ã »Ã ¹Ã ­Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  Ã Ã Ã  (Paste made from Prasines Elies Chalkidikis PDO) may be used, provided that the paste is produced using only Prasines Elies Chalkidikis with the addition of up to 7 % extra virgin olive oil only.